DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belady et al. (US 2006/0181857; “Belady”).
Regarding claim 1, Belady teaches a power supply module (figure 2), wherein, which is applied to an integrated circuit chip assembly (para. [0022]), the integrated circuit chip assembly comprises an integrated circuit chip (110) and a first carrier board (104), the integrated circuit chip is located at a first side (top as seen in figure 2) of the first carrier board (104);
the power supply module comprising:
a second carrier board (102);
a first-stage power supply unit (130A); and
a second-stage power supply unit (130B), each of one or more power input terminals of the second-stage power supply unit (130B) is electrically connected with a 
wherein, each of one or more power output terminals of the second-stage power supply unit (130B) is electrically connected with a corresponding one of one or more power terminals of the integrated circuit chip (110), and a projection of the second-stage power supply unit (130B) on a first plane is at least partially located within a projection range of the integrated circuit chip (110) on the first plane, the first plane is parallel to the first carrier board (See structure of figure 2).
As for claim 2, Belady teaches wherein a projection of the power output terminals of the second-stage power supply unit on the first plane and a projection of the power terminals of the integrated circuit chip on the first plane have an overlapping region, and the second-stage power supply unit is located at a side close to the power terminals of the integrated circuit chip (Note that the second-stage power supply unit 130B is placed directly below the integrated circuit chip 110 in figure 2).
Regarding claims 19 and 22, Belady teaches wherein signal traces of the first-stage power supply unit (130A) are electrically connected (See vias 170 and couplers (140) in figure 2) with signal traces of the first carrier board (104);
the power input terminals of the first-stage power supply unit (130A) are electrically connected to the first carrier board (104),
or, the power supply module further comprises a connecting member (140), the connecting member is located at the second carrier board or the first-stage power supply unit (see multiple coupling devices 140), and the connecting member is 
an electronic device (para. [0002]), wherein comprising an integrated circuit chip assembly and the power supply module according to claim 1; 
wherein the integrated circuit chip assembly comprises an integrated circuit chip (110) and a first carrier board (104), and the integrated circuit chip (110) is located at the first side (top) of the first carrier board (104).

Allowable Subject Matter
Claims 3-18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Belady, fails to teach:
“wherein one or more signal terminals of the integrated circuit chip and the power terminals of the integrated circuit chip both are drawn out from a side facing toward the first carrier board, and the signal terminals of the integrated circuit chip are located at a periphery of the power terminals of the integrated circuit chip”, as set forth in claim 3;
“wherein there are a plurality of first-stage power supply units in the power supply module and there are a plurality of second-stage power supply units in the power supply module, wherein the plurality of second-stage power supply units are connected in parallel; a plurality of projections of the plurality of first-stage power supply units on the first plane are located on at least two sides of a whole projection of the plurality of second-stage power supply units on the first plane, respectively; a projection of the plurality of first-stage power supply units on the first plane is at least partially located outside of the projection range of the integrated circuit chip on the first plane.”, as set forth in claim 13;
“wherein there is no overlapping region between the projection of the second-stage power supply unit on the first plane and a projection of the second carrier board on the first plane.”, as set forth in claim 14;
“wherein one or more signal terminals of the integrated circuit chip are drawn out from a side facing toward the first carrier board, and the power terminals of the integrated circuit chip are drawn out from a side facing away from the first carrier board”, as set forth in claim 15;
“wherein the power supply module further comprises a heat sink and the heat sink is fixed to the second carrier board by a fastener.”, as set forth in claim 18;
“wherein the first-stage power supply unit and the second-stage power supply unit are electrically connected via an alternating current bus, wherein the first-stage power supply unit comprises an alternating current wave generation circuit, or the first-stage power supply unit comprises an alternating current wave generation circuit, and a Buck circuit or a Back-Boost circuit connected in series with the alternating current wave generation circuit; the second-stage power supply unit comprises a transformer and a rectifier circuit.”, as set forth in claim 20; and
“wherein the integrated circuit chip comprises a bare chip and a package substrate, the package substrate is located between the bare chip and the first carrier board; one or more capacitors are buried in the package substrate, one end of each capacitor is electrically connected with a corresponding positive power terminal of the integrated circuit chip, and the other end of the capacitor is electrically connected with a corresponding negative power terminal of the integrated circuit chip.”, as set forth in claim 21.

Conclusion
The prior art made of record and not relied upon teaches integrated circuit comprising multiple power supplies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 28, 2021